DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
“an internal diameter the elastic retainer is larger” in claim 14 line 2 should read “an internal diameter of the elastic retainer is larger”
“an internal diameter the elastic retainer is larger” in claim 16 line 2 should read “an internal diameter of the elastic retainer is larger”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper et al. (US 8,776,644).
Regarding claim 1, Harper et al. teaches: A driving adapter (see fig. 6A and 6B, adapter body #100), configured to be applied to a driving head (end #124 of fig. 6A and 6B) of a rotary tool (end #124 receives a head of rotary driver; Column 3, lines 15-21), the driving adapter including: a main body (#103), including a socket portion (see annotated fig. below), an insertion portion (#119; see annotated fig. below) connected with the socket portion (see annotated fig. below) and a projection (#181; see annotated fig. below) connected with the insertion portion in an axial direction (see annotated fig. below), the socket portion including a connection hole (see annotated fig. below) which is quadrangular (see annotated fig. below; fig. 6A is a cross section view of the device but in fig. 6B, the connection hole is complete with all four sides and four angles thus being quadrangular) and extends along the axial direction, the connection hole being configured to be sleeved around the driving head of the rotary tool (end #124 in fig. 6A and 6B receives a head of rotary driver; Column 3, lines 15-21), the insertion portion being a quadrangular post (see #119 in fig. 6B, which is square and has four sides with four angles and thus is quadrangular) and extending along the axial direction, a diametric dimension of the insertion portion (see annotated fig. below) being different from a diametric dimension of the connection hole (see annotated fig. below, where connection hole has a different diameter than diameter of the insertion portion), the insertion portion being configured to be assembled with a driving tool (#101 is a driving item such as a driver bit mentioned in Column 2, lines 54-64), the projection including an annular groove (#176; see fig. 6A and 6B) around the axial direction; an elastic retainer (#166), being non-closed (see fig. 6B, where #166 is C-shaped and not closed completely), disposed within and around the annular groove (see fig. 6A); and a cushion (#189), disposed within the annular groove (see fig. 6A), being radially abuttable against and between the projection and the elastic retainer (see fig. 6A, where #166 retainer abuts #189 in groove #176; Column 6, lines 64-67).

    PNG
    media_image1.png
    692
    805
    media_image1.png
    Greyscale


Regarding claim 3, Harper et al. teaches the device of claim 1, Harper et al. further discloses: wherein the diametric dimension of the insertion portion is larger than the diametric dimension of the connection hole (see annotated fig. above, where a diametric dimension of insertion portion is visibly larger than a diametric dimension portion of connection hole).

Regarding claim 4, Harper et al. teaches the device of claim 1, Harper et al. further discloses: wherein the elastic retainer is a C-shaped retainer (see fig. 6B, where #166 is C-shaped; Column 6, lines 39-51).

Regarding claim 5, Harper et al. teaches the device of claim 1, Harper et al. further discloses: wherein an internal diameter of the elastic retainer (see annotated fig. below) is larger than a diametric dimension (see annotated fig. below) of an annular bottom face (see annotated fig. below and fig. 6B; where fig. 6B shows the internal diameter of retainer #166 being larger than annular bottom face and thus the retainer fits into annular groove) of the annular groove.


    PNG
    media_image2.png
    377
    592
    media_image2.png
    Greyscale


Regarding claim 6, Harper et al. teaches the device of claim 1, Harper et al. further discloses: wherein the annular groove is disposed at an end of the projection (see fig. 6A and 6B, where annular groove #176 is at the end of projection pointed by #181) toward the socket portion.

Regarding claim 7, Harper et al. teaches the device of claim 6, Harper et al. further discloses: wherein an external diameter of the elastic retainer (see annotated fig. below) is larger than a diametric dimension (see annotated fig below) of the projection.

    PNG
    media_image3.png
    388
    530
    media_image3.png
    Greyscale


Regarding claim 9, Harper et al. teaches the device of claim 6, Harper et al. further discloses: wherein the projection is cylindrical (see fig. 6A and 6B, where projection pointed by #181 is cylindrical).

Regarding claim 10, Harper et al. teaches the device of claim 9, Harper et al. further discloses: wherein a diametric dimension (see annotated fig. below) of the projection is smaller than the diametric dimension of the insertion portion (see annotated fig. below).


    PNG
    media_image4.png
    388
    520
    media_image4.png
    Greyscale


Regarding claim 11, Harper et al. teaches the device of claim 1, Harper et al. further discloses: wherein the socket portion is cylindrical (see fig. 1B and 6B, where socket portion #103 is cylindrical).

Regarding claim 12, Harper et al. teaches the device of claim 1, Harper et al. further discloses: wherein the socket portion further includes four inner sidewalls (see annotated fig below; fig. 6A is a cross section view of the device but in fig. 6B, the connection hole is complete with all four sides and four angles thus being quadrangular) defining the connection hole and a guiding portion (see annotated fig below) located at a side (see annotated fig below) of the connection hole adjacent to an end surface (see annotated fig below) of the socket portion, and at least two of the four inner sidewalls opposite to each other respectively have a restricting groove (see annotated fig below) spaced apart from the guiding portion and radially disposed thereon (see annotated fig below).

    PNG
    media_image5.png
    594
    704
    media_image5.png
    Greyscale


Regarding claim 15, Harper et al. teaches the invention of claim 3, Harper et al. further discloses: wherein the socket portion is cylindrical (see fig. 1B and 6B, where socket portion #103 is cylindrical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 8,776,644) in view of Suski, JR. et al. (US 2009/0078093).
Regarding claim 2, Harper et al. substantially discloses the invention of claim 1, except Harper et al. fails to further disclose: wherein the diametric dimension of the insertion portion is smaller than the diametric dimension of the connection hole.
In the same field of endeavor, namely adapters, Suski, JR. et al. teaches: wherein the diametric dimension of the insertion portion is smaller than the diametric dimension of the connection hole (see fig. 2, where diameter dimension of insertion portion #20c is smaller than diameter dimension of connection hole #14).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion portion and the connection hole of Harper et al. so that the diametric dimension of the insertion portion is smaller than the diametric dimension of the connection hole as taught by Suski, JR. et al. in order to allow the insertion portion to have a dimension that can receive common 3/8” socket drivers (Paragraph 0022), further expanding the type of tools being able to be connected to the driving adapter.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 8,776,644) in view of Johnson (US 9,272,400).
Regarding claim 8, Harper et al. substantially discloses the invention of claim 6, except Harper et al. fails to further disclose: wherein an external diameter of the elastic retainer is smaller than the diametric dimension of the insertion portion.
In the same field of endeavor, namely adapters, Johnson teaches: wherein an external diameter (see annotated fig. below, where external diameter of #71 retainer is smaller than diameter dimension insertion portion #16) of the elastic retainer is smaller than the diametric dimension of the insertion portion (see annotated fig. below).

    PNG
    media_image6.png
    586
    604
    media_image6.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic retainer #166 of Harper et al. so that the external diameter of the elastic retainer is smaller than the diametric dimension of the insertion portion as taught by Johnson in order to allow a driver socket without an internal socket for the elastic retainer to fit and be inserted into the insert portion, further expanding the type of tools being able to be connected to the driving adapter.

Regarding claim 16, Harper et al. substantially discloses the invention of claim 3, Harper et al. further discloses: wherein the elastic retainer is a C-shaped retainer (see fig. 6B, where #166 is C-shaped; Column 6, lines 39-51); an internal diameter (see annotated fig. below) the elastic retainer is larger than a diametric dimension (see annotated fig. below) of an annular bottom face (see annotated fig. below and fig. 6B; where fig. 6B shows the internal diameter of retainer #166 being larger than annular bottom face and thus the retainer fits into annular groove) of the annular groove; 

    PNG
    media_image2.png
    377
    592
    media_image2.png
    Greyscale

the annular groove is disposed at an end of the projection (see fig. 6A and 6B, where annular groove #176 is at the end of projection pointed by #181) toward the socket portion; an external diameter of the elastic retainer (see annotated fig. below) is larger than a diametric dimension of the projection (see annotated fig. below); 

    PNG
    media_image3.png
    388
    530
    media_image3.png
    Greyscale

the projection is cylindrical (see fig. 6A and 6B, where projection pointed by #181 is cylindrical); the diametric dimension of the projection (see annotated fig. below) is smaller than the diametric dimension of the insertion portion (see annotated fig. below); 

    PNG
    media_image4.png
    388
    520
    media_image4.png
    Greyscale

the socket portion is cylindrical (see fig. 1B and 6B, where socket portion #103 is cylindrical); the elastic retainer has a circular cross-section (retainer #166 in fig. 6B will have a circular cross-section when viewing the retainer from top to bottom); and the diametric dimension of the insertion portion (see annotated fig. below) is smaller than a diametric dimension (see annotated fig. below) of the socket portion.

    PNG
    media_image7.png
    614
    687
    media_image7.png
    Greyscale

Harper et al. fails to directly disclose: the external diameter of the elastic retainer is smaller than the diametric dimension of the insertion portion.
In the same field of endeavor, namely adapters, Johnson teaches: the external diameter of the elastic retainer (see annotated fig. below, where external diameter of #71 retainer is smaller than diameter dimension insertion portion #16) is smaller than the diametric dimension of the insertion portion (see annotated fig. below).

    PNG
    media_image6.png
    586
    604
    media_image6.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic retainer #166 of Harper et al. so that the external diameter of the elastic retainer is smaller than the diametric dimension of the insertion portion as taught by Johnson in order to allow a driver socket without an internal socket for the elastic retainer to fit and be inserted into the insert portion, further expanding type of tools being able to be connected to the driving adapter.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 8,776,644) in view of Cheng (US 9,415,490).
Regarding claim 13, Harper et al. substantially discloses the invention of claim 12, except Harper et al. fails to further disclose: wherein the guiding portion includes at least one first inclined surface extending inwardly from the end surface and at least one second inclined surface adjacently connected with the at least one first inclined surface, and the at least one first inclined surface and the at least one second inclined surface are oblique relative to the axial direction.
In the same field of endeavor, namely tool devices, Cheng teaches: wherein the guiding portion includes at least one first inclined surface (see annotated fig. below) extending inwardly from the end surface and at least one second inclined surface (see annotated fig. below) adjacently connected with the at least one first inclined surface (see annotated fig. below), and the at least one first inclined surface and the at least one second inclined surface are oblique (first angle #15 and second angle #16 is less than 90 degrees, thus it is oblique; Column 3, lines 9-19) relative to the axial direction.

    PNG
    media_image8.png
    387
    627
    media_image8.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding portion of main body #103 of Harper et al. so that the guiding portion includes at least one first inclined surface extending inwardly from the end surface and at least one second inclined surface adjacently connected with the at least one first inclined surface, and the at least one first inclined surface and the at least one second inclined surface are oblique relative to the axial direction as taught by Cheng in order to facilitate the insertion of the driving adapter into a rotary driver head if the visibility of the operator is obstructed and to easily allow a sliding insertion of adapter.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 8,776,644) in view of Suski, JR. et al. (US 2009/0078093) and in further view of Johnson (US 9,272,400).
Regarding claim 14, the modified device of Harper et al. substantially discloses the invention of claim 2, the modified device of Harper et al. further discloses: wherein the elastic retainer is a C-shaped retainer (see fig. 6B, where #166 is C-shaped; Column 6, lines 39-51); an internal diameter (see annotated fig. below) the elastic retainer is larger than a diametric dimension (see annotated fig. below) of an annular bottom face (see annotated fig. below and fig. 6B; where fig. 6B shows the internal diameter of retainer #166 being larger than annular bottom face and thus the retainer fits into annular groove) of the annular groove; 

    PNG
    media_image2.png
    377
    592
    media_image2.png
    Greyscale

the annular groove is disposed at an end of the projection (see fig. 6A and 6B, where annular groove #176 is at the end of projection pointed by #181) toward the socket portion; an external diameter of the elastic retainer (see annotated fig. below) is larger than a diametric dimension of the projection (see annotated fig. below); 

    PNG
    media_image3.png
    388
    530
    media_image3.png
    Greyscale

the projection is cylindrical (see fig. 6A and 6B, where projection pointed by #181 is cylindrical); the diametric dimension of the projection (see annotated fig. below) is smaller than the diametric dimension of the insertion portion (see annotated fig. below); 

    PNG
    media_image4.png
    388
    520
    media_image4.png
    Greyscale

the socket portion is cylindrical (see fig. 1B and 6B, where socket portion #103 is cylindrical); the elastic retainer has a circular cross-section (retainer #166 in fig. 6B will have a circular cross-section when viewing the retainer from top to bottom); and the diametric dimension of the insertion portion (see annotated fig. below) is smaller than a diametric dimension (see annotated fig. below) of the socket portion.

    PNG
    media_image7.png
    614
    687
    media_image7.png
    Greyscale

The modified device of Harper et al. fails to directly disclose: the external diameter of the elastic retainer is smaller than the diametric dimension of the insertion portion.
In the same field of endeavor, namely adapters, Johnson teaches: the external diameter of the elastic retainer (see annotated fig. below, where external diameter of #71 retainer is smaller than diameter dimension insertion portion #16) is smaller than the diametric dimension of the insertion portion (see annotated fig. below).

    PNG
    media_image6.png
    586
    604
    media_image6.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic retainer #166 of the modified device of Harper et al. so that the external diameter of the elastic retainer is smaller than the diametric dimension of the insertion portion as taught by Johnson in order to allow a driver socket without an internal socket for the elastic retainer to fit and be inserted into the insert portion, further expanding type of tools being able to be connected to the driving adapter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Happ (US 7980321) teaches a driving adapter with an elastic retainer similar to the driving adapter configuration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuang (US 2007/0290458) teaches a driving adapter similar to the driving adapter configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722